DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (method of forming an oxide layer), species 1b (oxide precursor) and species 2a (wet etching), in the reply filed on March 12, 2021 is acknowledged.

Claims 20 and 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claims 15, 17-19, 23 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

In summary:
Claims 15-20 and 22-28 are pending.
Claims 15, 17-20 and 23-27 are withdrawn from consideration.
Claims 16, 22 and 28 are addressed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  

Claim 22 recites: 
“…heating to or above a temperature at which organic substances are decomposed …”

It is not clear if this limitation requires heating to at least the lowest decomposition temperature of any organic compound or, if the claim requires heating to a sufficiently high temperature so as to decompose any organic compound that may be present.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-approved immediately upon submission. For information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 11 of U.S. Patent No.10,784,120.
Although the claims at issue are not identical, they are not patentably distinct from each other because, as shown in the following table, all aspects of the instant claims are included in the patent.
This Application
10,784,120
28. (New) A method of producing an oxide layer, the method comprising:
8. A method of producing a laminate, comprising:
an etching-mask forming step of forming a pattern of an etching mask including aliphatic polycarbonate on an oxide precursor layer by screen printing;
a pattern forming step of forming a pattern of a first oxide precursor layer in which a compound of metal to be oxidized into a metal oxide is dispersed in a solution containing a binder including aliphatic polycarbonates on an oxide layer or on a second oxide precursor layer to be oxidized into the oxide layer;
a removing step of, after the etching-mask forming step, removing a portion of the oxide precursor layer not protected by the etching mask;
an etching step of, after the pattern forming step, etching the oxide layer or the second oxide precursor layer that is not protected by the pattern;

and a heating step of, after the removing step, heating the etching mask and a portion of the oxide precursor layer protected by the etching mask to or above a temperature at which the oxide layer is formed.	

and a heating step of, after the etching step, heating the oxide layer or the second oxide precursor layer, and the first oxide precursor layer to at least a temperature at which the binder is decomposed.





11. The method of producing a laminate according to claim 8, wherein the pattern is formed by a screen printing method.


The 10,784,120 patent recites heating to at least a temperature at which the binder is decomposed. As such, it does not explicitly recite heating to or above a temperature at which the oxide layer is formed.  It would have been obvious to one skilled in the art to continue heating above the binder decomposition point because after the binder is removed by decomposition the only substance remaining is the compound of a metal that is to be oxidized.  Therefore, it would be obvious increase the temperature to whatever temperature is need to complete the intended process by oxidizing the metal to be oxidized.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441.  The examiner can normally be reached on variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/           Primary Examiner, Art Unit 1716